Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 13 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang ( US Patent Application Publication 2011/0032935)

Regarding Claim 1, Yang discloses a congestion control method, comprising: determining whether a traffic data flow of a plurality of traffic data flows being transmitted by base stations is congested (see figure 12d, see [0174]-[0176], base station determines packets to be marked as congested/needing to reduce rate)) ; and
setting an Internet Protocol (IP) data packet in only the traffic data flow which is congested and not in the other traffic data flows that are not congested, wherein the set IP data packet is used for indicating that the traffic data flow of a plurality of traffic data flows being transmitted by the base stations is congested(see figure 12d, see [0174]-[0176], base station marks ECN bits on packet flows experiencing congestion and transmit the packets with the ECN bits marked; see also [0178]-[0179], selected packets are marked; other example in [0189]-[0192] and also in [0193]-[0197])).
Regarding Claim 13, Yang discloses congestion control device, comprising a processor and a storage device for storing computer executable instructions, wherein the instructions comprise a determination module and a setting module, when the instructions are executed by the processor, the processor performs functions of the determination module and the setting module to implement the method of claim 1;
the determination module is configured to determine whether a traffic data flow of a plurality of traffic data flows being transmitted by base stations is congested (see figure 12d, see [0174]-[0176], base station determines packets to be marked as congested/needing to reduce rate)); and 
the setting module is configured to set an Internet Protocol (IP) data packet in only the traffic data flow which is congested and not in the other traffic data flows that are not congested, wherein the set IP data packet is used for indicating that the traffic data flow of a plurality of traffic data flows being transmitted by the base stations is congested (see figure 12d, see [0174]-[0176], base station marks ECN bits on packet flows experiencing congestion and transmit the packets with the ECN bits marked; see also [0178]-[0179], selected packets are marked; other example in [0189]-[0192] and also in [0193]-[0197])).

Regarding Claim 26 Yang disclose a base station, comprising:
a first processor, configured to determine whether a traffic data flow of a plurality of traffic data flows being transmitted by the base station is congested (see figure 12d, see [0174]-[0176], base station determines packets to be marked as congested/needing to reduce rate)); and
a second processor, configured to set an Internet Protocol (IP) data packet in only the traffic data flow which is congested and not in the other traffic data flows that are not congested, wherein the set IP data packet is used for indicating that the traffic data flow of a plurality of traffic data flows being transmitted by the base station is congested(see figure 12d, see [0174]-[0176], base station marks ECN bits on packet flows experiencing congestion and transmit the packets with the ECN bits marked; see also [0178]-[0179], selected packets are marked; other example in [0189]-[0192] and also in [0193]-[0197])).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 6, 10, 18, 19, 22, 29, 31-32 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Patent Application Publication 2011/0032935) in view of Baillargeon (US Patent Application Publication 2004/0052212) in further in view of Racz et al. (US Patent Application Publication 2014/0056128). 
Regarding Claims 6, 18 and 29 Yang   discloses everything as applied above (see claims 1, 13 and 26). 
Yang fail to specifically point out the plurality of secondary base stations and the traffic data flow is shunted to the primary base station and the plurality of secondary base stations for transmission, before the determining whether a traffic data flow transmitted by base stations is congested, the method further comprises at least one of; (i) determining, by a specified secondary base station among the plurality of secondary base stations, whether the traffic data flow shunted to the specified secondary base station is congested, and informing the primary base station of a first message indicating that the traffic data flow shunted to the specified secondary base station is congested when the traffic data flow shunted to the specified secondary base station is congested; ii) determining, by the primary base station, whether the traffic data flow shunted to the primary base station is congested, wherein the determining whether a traffic data flow transmitted by base stations is congested comprises: when the primary base station receives the first message transmitted by the specified secondary base station and/or when the primary base station determines that the traffic data flow shunted to the primary base station is congested, determining, by the primary base station, whether an entire traffic data flow is congested as claimed.
Baillargeon teaches the plurality of secondary base stations and the traffic data flow is shunted to the primary base station and the plurality of secondary base stations for transmission, before the determining whether a traffic data flow transmitted by base stations is congested, the method further comprises at least one of( see fig. 2, see [0041]  the traffic conditions of shunting is monitored and then congested status is determined): 
Baillargeon teaches (i) determining, by a specified secondary base station among the plurality of secondary base stations, whether the traffic data flow shunted to the specified secondary base station is congested, and informing the primary base station of a first message indicating that the traffic data flow shunted to the specified secondary base station is congested when the traffic data flow shunted to the specified secondary base station is congested( see[0062] If the rate adaptation control initiator 38 in the wireless network controller 26 detects that the radio network 22 is experiencing a heavy load condition, the wireless network controller 26 sends (at 210) packets with ECN set to indicate a red condition.);  and 
Baillargeon teaches ii) determining, by the primary base station, whether the traffic data flow shunted to the primary base station is congested, wherein the determining whether a traffic data flow transmitted by base stations is congested comprises: when the primary base station receives the first message transmitted by the specified secondary base station and/or when the primary base station determines that the traffic data flow shunted to the primary base station is congested, determining, by the primary base station, whether an entire traffic data flow is congested( see [0062] Upon receipt of such packets, the rate control adaptation executor 50 in the packet gateway 30 performs control actions (at 212) to handle the indication of red condition. If the ratio of red packets is greater than some predefined percentage, such as 0.5, the executor 50 sends an indication to the push notification module 64 of the heavily loaded condition, which causes the push notification executor to send a stop message (at 214) to the push server 18.)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Yang invention with Baillargeon invention because Baillargeon invention managing wireless communications includes communicating, between a wireless network controller and the packet gateway, an indication of congestion of network resources. (see  Baillargeon [0008] ).
Yang in view of Baillargeon fail to specifically point out wherein the base stations comprise: a primary base station and a plurality of secondary base stations;  when a terminal is connected to the primary base station and as claimed.
Racz et al. teaches wherein the base stations comprise: a primary base station and a plurality of secondary base stations;  when a terminal is connected to the primary base station and (see fig. 1, 2, see [0019] the first radio base station 12 or the second radio base station 13 when a capacity of a Uu interface towards the user equipment 10. The first radio base station 12 then indicates whether congestion has been detected or not. See [0051] In IP based TN, Explicit Congestion Notification (ECN) may also be used for congestion detection).
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Yang in view of Baillargeon invention with Racz et al. invention because Racz et al. invention provide improved data distribution in a radio communications network in an efficient manner ( see  Racz et al. [0004] ).
Regarding Claims 10 and 22 Yang in view of Baillargeon in further in view of Racz et al. discloses everything as applied above (see claims 6 and 21).
Yang fail to specifically point out wherein the determining, by the primary base station, whether an entire traffic data flow is congested comprises: determining, by the primary base station, whether the traffic data flow shunted to the specified secondary base station is capable of being shunted to the primary base station and the rest of the plurality of secondary base stations other than the specified secondary base station, wherein when the traffic data flow shunted to the specified secondary base station is incapable of being shunted to the primary base station and the rest of the plurality of secondary base stations other than the specified secondary base station, the entire traffic data flow is determined to be congested; determining, by the primary base station, whether the traffic data flow shunted to the primary base station is capable of being shunted to the plurality of secondary base stations, wherein when the traffic data flow shunted to the primary base station is incapable of being shunted to the plurality of secondary base stations, the entire traffic data flow is determined to be congested as claimed;
Baillargeon teaches wherein the determining, by the primary base station, whether an entire traffic data flow is congested comprises: determining, by the primary base station, whether the traffic data flow shunted to the specified secondary base station is capable of being shunted to the primary base station and the rest of the plurality of secondary base stations other than the specified secondary base station, wherein when the traffic data flow shunted to the specified secondary base station is incapable of being shunted to the primary base station and the rest of the plurality of secondary base stations other than the specified secondary base station, the entire traffic data flow is determined to be congested( see [0025] if there are many established call or other communication sessions in a given cell or cell sector of the radio network 22, then the cell or cell sector may be considered moderately or heavily loaded, which may lead to deterioration of radio signals.  In such conditions of moderate or heavy loading, the cell or cell sector in the radio network 22 is considered to be experiencing congestion of network resources. ) ;  and/or 
Baillargeon teaches determining, by the primary base station, whether the traffic data flow shunted to the primary base station is capable of being shunted to the plurality of secondary base stations, wherein when the traffic data flow shunted to the primary base station is incapable of being shunted to the plurality of secondary base stations, the entire traffic data flow is determined to be congested (see [0029] the wireless network controller 26 sends an indication to the packet gateway 30 when the wireless network controller 26 detects that a congestion condition exists in the radio network 22.  Congestion is caused by moderate or heavy loading of resources of a cell or cell sector.  The term "heavy" or "moderate" refers to a condition or utilization of one or more resources that exceeds certain predefined thresholds.  Such predefined thresholds are dependent upon the design of the radio network 22 or the packet gateway 30, or other components in a communications path.)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Yang invention with Baillargeon invention because Baillargeon invention managing wireless communications includes communicating, between a wireless network controller and the packet gateway, an indication of congestion of network resources. (see  Baillargeon [0008] ).
Regarding Claim 19 Yang in view of Baillargeon in further in view of Racz et al.  discloses everything as applied above (see claim 18).
Yang fail to specifically point out wherein when the primary base station receives the first message transmitted by the specified secondary base station and/or when the second determination unit determines that the traffic data flow shunted to the primary base station is congested, the second determination unit is further configured to determine whether an entire traffic data flow is congested; wherein the second determination unit is further configured to: determine whether the traffic data flow shunted to the specified secondary base station  is capable of being shunted to the primary base station and the rest of the plurality of secondary base stations other than the specified secondary base station, wherein when the traffic data flow shunted to the specified secondary base station is incapable of being shunted to the primary base station and the rest of the plurality of secondary base stations other than the specified secondary base station, the entire traffic data flow is determined to be congested; determine whether the traffic data flow shunted to the primary base station is capable of being shunted to the plurality of secondary base stations, wherein when the traffic data flow shunted to the primary base station is incapable of being shunted to the plurality of secondary base stations, the entire traffic data flow is determined to be congested as claimed.
Baillargeon teaches wherein when the primary base station receives the first message transmitted by the specified secondary base station and/or when the second determination unit determines that the traffic data flow shunted to the primary base station is congested, the second determination unit is further configured to determine whether an entire traffic data flow is congested(see [0029] the wireless network controller 26 sends an indication to the packet gateway 30 when the wireless network controller 26 detects that a congestion condition exists in the radio network 22.  Congestion is caused by moderate or heavy loading of resources of a cell or cell sector.  The term "heavy" or "moderate" refers to a condition or utilization of one or more resources that exceeds certain predefined thresholds.  Such predefined thresholds are dependent upon the design of the radio network 22 or the packet gateway 30, or other components in a communications path.), 
Baillargeon teaches wherein the second determination unit is further configured to: determine whether the traffic data flow shunted to the specified secondary base station is capable of being shunted to the primary base station and the rest of the plurality of secondary base stations other than the specified secondary base station, wherein when the traffic data flow shunted to the specified secondary base station is incapable of being shunted to the primary base station and the rest of the plurality of secondary base stations other than the specified secondary base station, the entire traffic data flow is determined to be congested( see [0025] if there are many established call or other communication sessions in a given cell or cell sector of the radio network 22, then the cell or cell sector may be considered moderately or heavily loaded, which may lead to deterioration of radio signals.  In such conditions of moderate or heavy loading, the cell or cell sector in the radio network 22 is considered to be experiencing congestion of network resources. ); and/or 
Baillargeon teaches determine whether the traffic data flow shunted to the primary base station is capable of being shunted to the plurality of secondary base stations, wherein when the traffic data flow shunted to the primary base station is incapable of being shunted to the plurality of secondary base stations, the entire traffic data flow is determined to be congested( see [0025] if there are many established call or other communication sessions in a given cell or cell sector of the radio network 22, then the cell or cell sector may be considered moderately or heavily loaded, which may lead to deterioration of radio signals.  In such conditions of moderate or heavy loading, the cell or cell sector in the radio network 22 is considered to be experiencing congestion of network resources.). 
Regarding claim 31, Yang Baillargeon disclose a system, comprising: a primary base station and a plurality of secondary base stations, wherein a terminal is connected to the primary base station and the plurality of secondary base stations, and a traffic data flow is shunted to the primary base station and the plurality of secondary base stations for transmission (see fig. 1, terminal 20 is connected to group base stations 24, see [0017] a group of base stations 24, Each base station 24 is in turn coupled to a wireless network controller 26. see also [0033] In response to receiving the indication of congestion from the packet gateway 30, the wireless network controller 26 either reduces an effective connection establishment rate (shunted data flows) or selects an alternate or backup packet gateway 32 through which communications sessions are established.)  ;
wherein the primary base station is configured to determine whether an entire traffic data flow of a plurality of traffic data flows is congested (see fig. 2, see [0041-42] The rate adaptation control initiator 38 in the wireless network controller 26 monitors (at 104) radio network 22 load conditions and gets the ECN bits accordingly. The ECN bits in the IP header of the IP packets are set (at 106) to indicate the load condition of the radio network 22.  As noted above, the ECN bits contain different values depending upon the load conditions of the radio network 22.  If lightly loaded, ECN is set to the green value.  If the radio network 22 is moderately or heavily loaded, ECN is set to the yellow or red value, respectively. See also [0057] Changing the shaping or scheduling rate refers to changing the rate at which the scheduler 56 (FIG. 1) services the queues 58 associated with a given tunnel or connection.  The multiple queues 58 are associated with packets of applications or flows associated with different priorities, so that the scheduler 56, in response to notification of a congestion condition in a wireless network controller 26, is able to change the rate at which it services each of the tunnels.  Note that the scheduler 56 is able to service the different queues at different rates or weights.  The congestion condition indication is set for each flow tunnel (queue (s))). , and 
Baillargeon fail to specifically point out set an Internet protocol (IP) data packet in only the traffic data flow of a plurality of traffic data flows and not in the other traffic data flows that are not congested when the entire traffic data flow of a plurality of traffic data flows is congested as claimed.
Yang teaches set an Internet protocol (IP) data packet in only the traffic data flow of a plurality of traffic data flows and not in the other traffic data flows that are not congested when the entire traffic data flow of a plurality of traffic data flows is congested(see figure 12d, see [0174]-[0176], base station marks ECN bits on packet flows experiencing congestion and transmit the packets with the ECN bits marked; see also [0178]-[0179], selected packets are marked; other example in [0189]-[0192] and also in [0193]-[0197])); and
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Baillargeon invention with Yang invention because Yang invention provide information packets from a packet stream, determining congestion conditions at the communications controller ( see  Yang [0009] ).
Baillargeon in view of Yang fail to specifically point out wherein the set IP data packet is used for indicating that the traffic data flow of a plurality of traffic data flows being transmitted by the primary base station and the plurality of secondary base stations is congested as claimed.
Racz et al.  teaches wherein the set IP data packet is used for indicating that the traffic data flow of a plurality of traffic data flows being transmitted by the primary base station and the plurality of secondary base stations is congested (see fig. 1, 2, see [0019] the first radio base station 12 or the second radio base station 13 when a capacity of a Uu interface towards the user equipment 10. The first radio base station 12 then indicates whether congestion has been detected or not. See [0051] In IP based TN, Explicit Congestion Notification (ECN) may also be used for congestion detection).
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Baillargeon in view of Yang  invention with Racz et al. invention because Racz et al. invention provide improved data distribution in a radio communications network in an efficient manner ( see  Racz et al. [0004] ).

Regarding Claim 32 Yang in view of Baillargeon in further in view of Racz et al.  discloses everything as applied above (see claim 31).
Yang fail to specifically point out wherein a first secondary base station among the plurality of secondary base stations is configured to determine whether the traffic data flow shunted to the first secondary base station is congested, and inform the primary base station of a first message indicating that the traffic data flow shunted to the first secondary base station is congested when the traffic data flow shunted to the first secondary base station is congested; the primary base station is further configured to: determine, after receiving the first message, whether the traffic data flow shunted to the first secondary base station is capable of being shunted to the primary base station and the rest of the plurality of secondary base stations other than the first secondary base station, wherein when the traffic data flow shunted to the first secondary base station is incapable of being shunted to the primary base station and the rest of the plurality of secondary base stations other than the first secondary base station, the entire traffic data flow is determined to be congested by the primary base station; determine whether the traffic data flow shunted to the primary base station is congested, and when the traffic data flow shunted to the primary base station is congested, determine whether the traffic data flow shunted to the primary base station is capable of being shunted to the plurality of secondary base stations;  wherein when the traffic data flow shunted to the primary base station is incapable of being shunted to the plurality of secondary base stations, the entire traffic data flow is determined to be congested by the primary base station as claimed
Baillargeon teaches wherein a first secondary base station among the plurality of secondary base stations is configured to determine whether the traffic data flow shunted to the first secondary base station is congested, and inform the primary base station of a first message indicating that the traffic data flow shunted to the first secondary base station is congested when the traffic data flow shunted to the first secondary base station is congested( see[0062] If the rate adaptation control initiator 38 in the wireless network controller 26 detects that the radio network 22 is experiencing a heavy load condition, the wireless network controller 26 sends (at 210) packets with ECN set to indicate a red condition.)  ;  and 
Baillargeon teaches the primary base station is further configured to: determine, after receiving the first message, whether the traffic data flow shunted to the first secondary base station is capable of being shunted to the primary base station and the rest of the plurality of secondary base stations other than the first secondary base station, wherein when the traffic data flow shunted to the first secondary base station is incapable of being shunted to the primary base station and the rest of the plurality of secondary base stations other than the first secondary base station, the entire traffic data flow is determined to be congested by the primary base station(see [0029] the wireless network controller 26 sends an indication to the packet gateway 30 when the wireless network controller 26 detects that a congestion condition exists in the radio network 22.  Congestion is caused by moderate or heavy loading of resources of a cell or cell sector.  The term "heavy" or "moderate" refers to a condition or utilization of one or more resources that exceeds certain predefined thresholds.  Such predefined thresholds are dependent upon the design of the radio network 22 or the packet gateway 30, or other components in a communications path.);  or 
Baillargeon teaches determine whether the traffic data flow shunted to the primary base station is congested, and when the traffic data flow shunted to the primary base station is congested, determine whether the traffic data flow shunted to the primary base station is capable of being shunted to the plurality of secondary base stations;  wherein when the traffic data flow shunted to the primary base station is incapable of being shunted to the plurality of secondary base stations, the entire traffic data flow is determined to be congested by the primary base station ( see [0025] if there are many established call or other communication sessions in a given cell or cell sector of the radio network 22, then the cell or cell sector may be considered moderately or heavily loaded, which may lead to deterioration of radio signals.  In such conditions of moderate or heavy loading, the cell or cell sector in the radio network 22 is considered to be experiencing congestion of network resources. )  
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Yang invention with Baillargeon invention because Baillargeon invention managing wireless communications includes communicating, between a wireless network controller and the packet gateway, an indication of congestion of network resources. (see  Baillargeon [0008] ).

Regarding Claims 38-40 Yang in view of Baillargeon in further in view of Racz et al.  discloses everything as applied above (see claims 1, 13 and 26). 
Yang fail to specifically point out determining whether a transmission rate of the traffic data flow satisfies a transmission rate requirement corresponding to a quality of service (QoS) according to at least one of: channel information, transmission buffer occupation information, radio resource call information, or QoS information about the traffic, wherein the traffic data flow is determined to be congested when the transmission rate requirement is not satisfied as claimed.
Baillargeon teaches determining whether a transmission rate of the traffic data flow satisfies a transmission rate requirement corresponding to a quality of service (QoS) according to at least one of: channel information, transmission buffer occupation information, radio resource call information, or QoS information about the traffic, wherein the traffic data flow is determined to be congested when the transmission rate requirement is not satisfied(see [0036-37] Each scheduler 56 schedules packets in the queues 58 for communication over the core network 28 to the wireless network controller 26.  The multiple queues 58 can be designed to buffer packets having different QoS requirements.  For example, a first queue stores voice-over-IP data, a second queue stores best-effort data (e.g., e-mail, web browsing, etc.), and so forth.  Each connection scheduler 56 also has traffic management functions for managing traffic.  In addition, the packet gateway 30 includes an overload control (OC) module 62 that is responsible for detecting overload conditions of the packet gateway 30 and for notifying the wireless network controller 26 of such overload or congestion conditions. )
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Yang invention with Baillargeon invention because Baillargeon invention managing wireless communications includes communicating, between a wireless network controller and the packet gateway, an indication of congestion of network resources. (see  Baillargeon [0008] ).

7.	Claims 4, 8, 16, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Baillargeon in further in view of Persson et al. (US Patent Application Publication 2011/0222406).
 Regarding Claims 4, 16 and 29 Yang discloses everything as applied above (see claims 1, 13 and 26). 
Yang fail to specifically point out wherein the setting an Internet Protocol (IP) data packet in the traffic data flow comprises: assigning a specified value to the congestion bit in the IP data packet, wherein the congestion bit having the specified value is used for indicating that the traffic data flow transmitted by the base stations is congested as claimed.
Baillargeon teaches wherein the setting an Internet Protocol (IP) data packet in the traffic data flow comprises: assigning a specified value to the congestion bit in the IP data packet, wherein the congestion bit having the specified value is used for indicating that the traffic data flow transmitted by the base stations is congested (see [0042] The ECN bits in the IP header of the IP packets are set (at 106) to indicate the load condition of the radio network 22.  As noted above, the ECN bits contain different values depending upon the load conditions of the radio network 22.  If lightly loaded, ECN is set to the green value.  If the radio network 22 is moderately or heavily loaded, ECN is set to the yellow or red value, respectively.). 
Yang in view of Baillargeon fail to specifically point out wherein before the setting an Internet Protocol (IP) data packet in the traffic data flow, the method further comprises: determining whether the base stations are allowed to set a congestion bit for the IP data packet in the traffic data flow, wherein the IP data packet in the traffic data flow is set when the base stations are allowed to set the congestion bit for the IP data packet in the traffic data flow as claimed;  and 
However Persson et al. teaches wherein before the setting an Internet Protocol (IP) data packet in the traffic data flow, the method further comprises: determining whether the base stations are allowed to set a congestion bit for the IP data packet in the traffic data flow, wherein the IP data packet in the traffic data flow is set when the base stations are allowed to set the congestion bit for the IP data packet in the traffic data flow as claimed;( see  fig. 4,  see [0085] A first ECN threshold value T_ECN is set at the RB1 arranged such that if the buffer exceeds the T_ECN value the eNB starts marking an ECN flag in packets and forwards these ECN marked packets to the receiving application. )
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Yang in view of Baillargeon invention with Persson et al. invention because Persson et al. invention provide a telecommunications network enabling the indication of congestion to a second communication device. (see Persson et al. [0008])
	Regarding Claim 8 Yang discloses everything as applied above (see claims 1).
Yang fail to specifically point out wherein the base stations comprise: a primary base station and a plurality of secondary base stations;  when a terminal is connected to the primary base station and the plurality of secondary base stations and the traffic data flow is shunted to the primary base station and the plurality of secondary base stations for transmission, before the determining whether a traffic data flow transmitted by base stations is congested, the method further comprises at least one of as claimed.
Baillargeon teaches wherein the base stations comprise: a primary base station and a plurality of secondary base stations;  when a terminal is connected to the primary base station and the plurality of secondary base stations and the traffic data flow is shunted to the primary base station and the plurality of secondary base stations for transmission, before the determining whether a traffic data flow transmitted by base stations is congested, the method further comprises at least one of( see [0062] Upon receipt of such packets, the rate control adaptation executor 50 in the packet gateway 30 performs control actions (at 212) to handle the indication of red condition.  The executor 50 transitions through the same control states (normal state, waiting state, and monitoring state) as those discussed in connection with FIG. 2.  Namely, the executor 50 transitions between the normal state and waiting state in response to detection of two consecutive packets with ECN set to indicate a red condition.) : 
Yang  in view of Baillargeon fail to specifically point out (i) determining, by a specified secondary base station among the plurality of secondary base stations, whether the specified secondary base station is congested, and informing the primary base station of a second message indicating that the specified secondary base station is congested when the specified secondary base station is congested; (ii) determining, by the primary base station, whether the primary base station is congested, wherein the determining whether a traffic data flow transmitted by base stations is congested comprises: when the primary base station receives the second message and/or when the primary base station determines that the primary base station is congested, determining, by the primary base station, whether an entire traffic data flow is congested as claimed. 
Persson et al. teaches (i) determining, by a specified secondary base station among the plurality of secondary base stations, whether the specified secondary base station is congested, and informing the primary base station of a second message indicating that the specified secondary base station is congested when the specified secondary base station is congested(see[0126] he first communication device transmits a congestion indication message to the second communication device if buffered packets in the buffer associated to the radio bearer towards the second communication device exceed the congestion threshold value.  It should here be understood that the congestion indication may, in some embodiments, comprise a packet with marked ECN and the marked ECN packet may be transmitted once and/or a plurality of times.  The second communication device may be a wireless communication device, a wired dedicated server and/or the like.) ;  and 
Persson et al. teaches (ii) determining, by the primary base station, whether the primary base station is congested, wherein the determining whether a traffic data flow transmitted by base stations is congested comprises: when the primary base station receives the second message and/or when the primary base station determines that the primary base station is congested, determining, by the primary base station, whether an entire traffic data flow is congested(see[0126] he first communication device transmits a congestion indication message to the second communication device if buffered packets in the buffer associated to the radio bearer towards the second communication device exceed the congestion threshold value.  It should here be understood that the congestion indication may, in some embodiments, comprise a packet with marked ECN and the marked ECN packet may be transmitted once and/or a plurality of times.  The second communication device may be a wireless communication device, a wired dedicated server and/or the like.). 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Yang in view of Baillargeon invention with Persson et al. invention because Persson et al. invention provide a telecommunications network enabling the indication of congestion to a second communication device. (see Persson et al. [0008]).
Allowable Subject Matter
8.	Claims 11, 21 and 34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
9.	Applicant’s arguments with respect to claim(s)  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MON CHERI S DAVENPORT/Examiner, Art Unit 2478                                                                                                                                                                                                        December 17, 2022


/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478